BAKER, J.
This appeal presents error from the superior court of Pinal county. Manuel Brown, appellant, who, on the record here, for convenience, will be referred to as “plaintiff,” brought an action of ejectment against Manuel Armenta, appellee, referred to as “defendant,” to recover possession of certain described real estate. The plaintiff’s complaint was in the ordinary form used in actions of ejectment.
The defendant answered by way of general denial, and pleaded specially that the title to the premises was vested in Ramon Armenta, a brother of the defendant, by virtue of a contract of purchase from Jose M. Mendosa, the former owner of the'premises; that Mendosa had placed Ramon Armenta in possession of the premises, and that subsequently Ramon Armenta, who had been drafted into the United States army, placed the defendant Manuel Armenta in possession of the-premises as his agent or representative. During the pendency of the suit Ramon Armenta was permitted to intervene, and in his petition of intervention he set up and alleged that he was the owner of the premises in question by virtue of a contract of purchase from Jose M. Mendosa, the former owner, who had placed the intervener in possession of the premises, and that subsequently he, the intervener, on being drafted *336into the United States army, had placed his brother Manuel Armenta, the defendant, in the possession of the premises as his agent or representative. The intervener also answered the plaintiff’s complaint by way of general denial.
Trial was had to the court without the intervention of a jury, and upon the conclusion of the plaintiff’s case the court entered judgment dismissing the case, and awarding costs to the defendant, from which judgment the plaintiff appealed to this court.
Both parties derive their respective titles from a common source. The plaintiff claims the right .to possession of the land under and by virtue of a certain lease executed by one M. S. Ramirez, as attorney in fact for Jose M. Mendosa. The intervener, Ramon Armenta, derived his title by a contract of purchase of the premises from Jose M. Mendosa, acting through and by his attorney in'fact, Sotero Mendosa. The defendant, Manuel Armenta, olaimed right to the possession of the land as the agent of his brother, Ramon Armenta.. The original title o.f Jose M. Mendosa is not .disputed or questioned.
Both the defendant and the intervener denied that the plaintiff had any right to possession of the land under the lease at the time of the commencement of the ' action. It was therefore incumbent upon plaintiff to prove that he was entitled to possession of the land at the commencement of the action, and that the defendant and the intervener were unlawfully keeping him out of possession of the same in order' to recover. It is hardly necessary to cite authorities to sustain this proposition.
It is well settled that an action of ejectment lies to recover land held under a lease for a term of years. Where the holder of the lease attempts to recover possession by such action, he founds his *337recovery or right of possession upon an interest in the land arising from ownership of the lease upon the land. 15 Cyc. 23; Hurst v. Sawyer, 2 Okl. 470, 37 Pac. 817; Long v. Bagwell, 38 Okl. 512, 133 Pac. 50.
The plaintiff, to support the issues upon his part, exhibited a written instrument, purporting to be a power of attorney from Jose M. Mendosa to M. S. Ramirez, and it is claimed that this instrument granted to M. S. Ramirez the power to execute a lease of the premises to the plaintiff for one year. The defendant objected to the introduction of the supposed power of attorney in evidence, and the court sustained the objection, and the instrument was rejected. This ruling of the court is assigned as error. The instrument was executed in Mexico, and is in the Spanish language. The translation of this paper found in brief of counsel for plaintiff will be accepted as correct, since we find no objection thereto by the defendant or the intervener. Counsel for the defendant and the intervener argue at great length that the power of attorney was not authenticated in the manner prescribed by our law, and therefore was not admissible in evidence. The discussion upon this point presents several very interesting questions, and the authorities relating thereto are not altogether harmonious. We do not think, however, that a determination of that question is absolutely essential,- and we shall rest our decision upon the conclusion that the power of attorney offered in evidence does not authorize M. S. Ramirez to execute any lease of the land to the plaintiff.
A power of attorney, like any other instrument, is to be construed according to the natural import of its language, and the authority which the principal has conferred upon his agent is not to be extended by implication beyond the natural and ordinary *338significance of the terms in which that anthority is given. The attorney has only such' anthority as the principal has chosen to confer upon him, and one dealing with him must ascertain at his own risk whether his act will bind the principal.' 31 Cyc. 1407; Golinsky et al. v. Allison et al., 114 Cal. 458, 46 Pac. 295; Campbell v. Association, 163 Pa. 609, 43 Am. St. Rep. 818, 26 L. R. A. 117, 30 Atl. 222-224. Speaking of the power of an agent to lease realty, the district court of appeals' used the following language in the opinion ■ of Church v. Collins, 18 Cal. App. 748, 124 Pac. 552:
“If such authority is intended to be conferred, the language used in conferring it should be so clear, distinct, and certain in its meaning to that end as to leave no room for doubting that such is its purpose.”
■We have examined the supposed power of attorney closely, and fail to observe or discover any language contained therein which either directly or by reasonable implication indicates any intention upon the part of Jose M. Mendosa to confer upon M. S. Eamirez the right, power, or authority to lease-the land to anyone for any specified term, or at all. The only reference to any particular land found in the instrument is in the clause which grants the authority to said Eamirez to “reclaim legally” some land belonging to Mendosa, “whose approximate extension is 160 acres, situated in Pinal county, Arizona, United States of America, about two or three miles from the railroad station called Picacho.”
Conceding that the foregoing loose and indefinite description is sufficient to identify the land in question, yet the power to. “reclaim legally” this land cannot, by any reasonable. construction, be held to include the authority or power to lease it. Just what the principal meant by the expression “reclaim legally” is not clear, but we have concluded that *339what the principal intended and meant by the term was that Ramirez should have the power to institute legal proceedings to recover the lands as against anyone holding the same adversely. Clearly, the term cannot be construed as granting the power to lease the land.
It follows from the foregoing conclusions that the trial court committed no error in ruling that the supposed power of attorney was inadmissible in evidence. It was wholly immaterial and irrelevant for the purpose of establishing any issue in the case.
The plaintiff also offered in evidence a lease of the premises executed by M. S. Ramirez as the attorney in fact of Jose M. Mendosa, for the term of one year. The trial court sustained an objection to the introduction of the lease. The plaintiff claims that, since the lease was for the term of one year only, under the provisions of subdivision 6, paragraph 3272, Civil Code of 1913, he was not required to prove the authority of M. S. Ramirez to execute the lease by any writing; that is, he was not required to show written authority, but could make parol proof of Ramirez’s agency.
Conceding that plaintiff is right in this contention, still the lease was inadmissible, because there was no proof made either in writing or by parol of the authority of Ramirez to execute the lease. Plaintiff made no effort to show the relation of Ramirez to Mendosa other than the offer of the power of at-^ torriey, which was rejected, as we have seen.
The plaintiff made no further effort to prove the allegations of his complaint, and it is clear that he had not established a complete case. He failed to show that either the defendant or the intervener was unlawfully keeping him out of the possession of the land at the commencement of the suit. This failure *340of proof justified the dismissal of the action at the close of the case for the plaintiff.
For the reasons given, the judgment of the .lower court must he affirmed.
CUNNINGHAM, C. J., and BOSS, J., concur.